DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  claim 6 is currently dependent upon itself, as claim 6 states, “The method of claim 6…”. For the sake of expediting prosecution, the Examiner will interpret claim 6 as being dependent upon claim 5.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  claim 8 is currently dependent upon itself, as claim 8 states, “The method of claim 8…”. For the sake of expediting prosecution, the Examiner will interpret claim 8 as being dependent upon claim 7.  Appropriate correction is required.
The term “substantially” in claims 7-10, and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of expediting prosecution, the Examiner will interpret the term substantially under its broadest reasonable interpretation, in this instance as reaching a valley of the existing rocker switch.
Claims 16-17 objected to because of the following informalities:  claims 16 and 17 appear to be misnumbered, and should be presented as 13 and 14, respectively. For the sake of expediting prosecution, the Examiner will interpret claim 16 as being claim 13, and claim 17 as being claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (U.S. Patent Publication Number 2016/0049267).
Regarding Claim 1:
Bailey et al. discloses a method performed by a remote-controlled switch cover assembly for remote and manual control of an existing rocker switch, comprising: receiving a wireless signal to actuate the existing rocker switch (Figs. 2 and 6, transceiver 604, rocker switch 105, and their related discussion; see, for example, paragraphs 0038-0040, 0047, etc. which discloses the transceiver will receive a wireless signal to actuate the rocker switch), and in response to receiving the wireless signal, causing a wiper to act upon a first portion of a tilt plate, thereby causing the first portion to move away from a first portion of the existing rocker switch and a second portion of the tilt plate to depress a second portion of the existing rocker switch, thereby causing the existing rocker switch to change state (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0025, 0027, 0038-0040, 0047, etc. which discloses the transceiver will receive a wireless signal to actuate the rocker switch to turn on or off, for example).
Regarding Claim 2:
Bailey teaches the limitations of the preceding claim 1. Bailey further discloses wherein causing the wiper to act upon the first portion of the tilt plate comprises: rotating the wiper in a first direction (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0025, 0027, 0038-0040, 0047, etc. which discloses the transceiver will receive a wireless signal to actuate the rocker switch by driving wiper 112); and in response to rotating the wiper, causing a distal end of the wiper to contact the first portion of the tilt plate (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0025, 0027, 0038-0040, 0047, etc. which discloses the transceiver will receive a wireless signal to actuate the rocker switch to turn on or off by driving wiper 112 in a respective direction).
Regarding Claim 3:
Bailey teaches the limitations of the preceding claim 2. Bailey further discloses wherein the distal end contacts the first portion of the tilt plate at an angle defined by the first portion of the tilt plate (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0025, 0027, 0038-0040, 0047, etc.).
Regarding Claim 4:
Bailey teaches the limitations of the preceding claim 1. Bailey further discloses wherein causing the wiper to act upon the first portion of the tilt plate comprises: causing a driver gear to rotate, the driver gear comprising an outer, toothed circumference and a collar, wherein the wiper is coupled to the collar (Figs. 2 and 6, motor 104, gear train 108, wiper 112, and their related discussion; see, for example, paragraphs 0024-0025, 0027, 0038-0040, 0047, etc.).
Regarding Claim 5:
Bailey teaches the limitations of the preceding claim 1. Bailey further discloses receiving, by a manual rocker mounted over the tilt plate, manual input from a user of the remote-controlled switch cover assembly to cause the existing rocker switch to change state (Figs. 2-4, rocker light switch 102, existing rocker switch 114, and their related discussion; see, for example, paragraphs 0021-0022, 0024, 0026, etc. which disclose allowing for manual manipulation of the existing rocker switch 114 by a user); and causing a first portion of the manual rocker to depress the first portion of the manual rocker, causing the existing rocker switch to change state (Figs. 2-4, rocker light switch 102, existing rocker switch 114, and their related discussion; see, for example, paragraphs 0021-0022, 0024, 0026, etc. which disclose allowing for manual manipulation of the existing rocker switch 114 by a user).
Regarding Claim 7:
Bailey teaches the limitations of the preceding claim 1. Bailey further discloses after acting upon the first portion of the tilt plate, causing the wiper to move to a position substantially over a valley of the existing rocker switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which discloses the transceiver will receive a wireless signal to actuate the rocker switch by driving wiper 112).
Regarding Claim 8:
Bailey teaches the limitations of the preceding claim 7. Bailey further discloses wherein causing the wiper to move to a position substantially over a valley of the existing rocker switch comprises: determining when the wiper has moved to a maximum rotation after causing the wiper to act upon the first portion of the tilt plate (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining the wiper is returned to valley 112 by another limit switch or some other mechanism, as well as determining an end to the desired travel limitation of the wiper); in response to determining when the wiper has moved to the maximum rotation, causing the wiper to reverse direction; and determining when the wiper is in the position substantially over the valley of the existing rocker switch by generating an electrical signal by a contact switch when a deformity in a driver gear that rotates the wiper contacts the contact switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).
Regarding Claim 9:
Bailey teaches the limitations of the preceding claim 8. Bailey further discloses wherein causing the wiper to move to a position substantially over a valley of the existing rocker switch comprises: determining when the wiper has moved to a maximum rotation after causing the wiper to act upon the first portion of the tilt plate (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining the wiper is returned to valley 112 by another limit switch or some other mechanism, as well as determining an end to the desired travel limitation of the wiper); in response to determining when the wiper has moved to the maximum rotation, causing the wiper to reverse direction; and determining when the wiper is in the position substantially over the valley of the existing rocker switch by generating an electrical signal by a contact switch when a deformity in a collar of the wiper contacts the contact switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).
Regarding Claim 10:
Bailey teaches the limitations of the preceding claim 7. Bailey further discloses wherein causing the wiper to move to the position substantially over the valley of the existing rocker switch comprises: determining when the wiper is at a maximum rotation against the first portion of the first portion of the tilt plate by generating an electrical signal by a contact switch, the contact switch activated when a deformity of a driver gear of the wiper depresses the contact switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).
Regarding Claim 11:
Bailey teaches the limitations of the preceding claim 1. Bailey further discloses determining that the existing rocker switch has changed state; and in response to determining that the existing rocker switch has changed state, transmitting a signal indicative thereof (Fig. 6, transceiver 604, processing circuit 600, and their related discussion; see, for example, paragraphs 0038-0040, etc.). 
Regarding Claim 12:
Bailey teaches the limitations of the preceding claim 1. Bailey further discloses determining whether current is flowing through the existing rocker switch; and in response to determining that current is flowing through the existing rocker switch, transmitting a signal indicative of the existing rocker switch changing state (Fig. 6, transceiver 604, processing circuit 600, and their related discussion; see, for example, paragraphs 0037-0040, etc.).
Regarding Claim 13:
Bailey teaches the limitations of the preceding claim 1. Bailey further discloses determining that a contact switch has changed state in response to the tilt plate depressing the contact switch when the tilt plate causes the existing rocker switch to change state; and in response to determining that the contact switch has changed state, transmit a signal indicative of the existing rocker switch changing state (Fig. 6, transceiver 604, processing circuit 600, and their related discussion; see, for example, paragraphs 0038-0040, etc.). 
Regarding Claim 14:
Bailey teaches the limitations of the preceding claim 7. Bailey further discloses determining when the wiper has moved to the position substantially over the valley; and in response to determining that the wiper has moved to the position substantially over the valley, stop the wiper from rotating (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prineppi (U.S. Patent Publication Number 2005/0194243).
Regarding Claim 1:
Prineppi discloses a method performed by a remote-controlled switch cover assembly for remote and manual control of an existing rocker switch, comprising: receiving a wireless signal to actuate the existing rocker switch (Figs. 1 and 8, toggle type rocker switch 22, adapter 4 with housing 6, control logic unit 15, and their related discussion; see, for example, paragraphs 0036-0037, etc. which disclose control logic 15 will receive signals from a remote control unit for operating the motor to actuate the switch rocker actuator 8), and in response to receiving the wireless signal, causing a wiper to act upon a first portion of a tilt plate, thereby causing the first portion to move away from a first portion of the existing rocker switch and a second portion of the tilt plate to depress a second portion of the existing rocker switch, thereby causing the existing rocker switch to change state (Figs. 1 and 8, toggle type rocker switch 22, adapter 4 with housing 6 and switch rocker actuator 8, collar 20 with flaps 22a and 22b, control logic unit 15, and their related discussion; see, for example, paragraphs 0036-0039, etc. which disclose control logic 15 will receive signals from a remote control unit for operating the motor to actuate the switch rocker actuator 8 for moving portions 22a and 22b of collar 20 so as to change the state of toggle type rocker switch 22).
Regarding Claim 2:
Prineppi teaches the limitations of the preceding claim 1. Prineppi further discloses wherein causing the wiper to act upon the first portion of the tilt plate comprises: rotating the wiper in a first direction (Figs. 1 and 8, switch rocker actuator 8 having cam lobes 9 and 10, collar 20 with flaps 22a and 22b, control logic unit 15, and their related discussion; see, for example, paragraphs 0032, 0035-0039, etc. which disclose control logic 15 will receive signals from a remote control unit for operating the motor to actuate the switch rocker actuator 8 for moving portions 22a and 22b of collar 20 by rotating cam lobes 9 and 10); and in response to rotating the wiper, causing a distal end of the wiper to contact the first portion of the tilt plate (Figs. 1 and 8, switch rocker actuator 8 having cam lobes 9 and 10, collar 20 with flaps 22a and 22b, control logic unit 15, and their related discussion; see, for example, paragraphs 0032, 0035-0039, etc. which disclose control logic 15 will receive signals from a remote control unit for operating the motor to actuate the switch rocker actuator 8 for moving collar 20 by rotating cam lobes 9 and 10 to contact flaps 22a and 22b).
Regarding Claim 3:
Prineppi teaches the limitations of the preceding claim 2. Prineppi further discloses wherein the distal end contacts the first portion of the tilt plate at an angle defined by the first portion of the tilt plate (Figs. 1 and 8, switch rocker actuator 8 having cam lobes 9 and 10, collar 20 with flaps 22a and 22b, control logic unit 15, and their related discussion; see, for example, paragraphs 0032, 0035-0039, etc. which disclose control logic 15 will receive signals from a remote control unit for operating the motor to actuate the switch rocker actuator 8 for moving collar 20 by rotating cam lobes 9 and 10 to contact flaps 22a and 22b).
Regarding Claim 4:
Prineppi teaches the limitations of the preceding claim 1. Prineppi further discloses wherein causing the wiper to act upon the first portion of the tilt plate comprises: causing a driver gear to rotate, the driver gear comprising an outer, toothed circumference and a collar, wherein the wiper is coupled to the collar (Fig. 4, rocker switch actuator 8 having cam lobes 9 and 10, connected to motor 13 via driver gear as shown, and their related discussion; see, for example paragraph 0036).
Claim Rejections - 35 USC § 103










































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prineppi (U.S. Patent Publication Number 2005/0194243) in view of Bailey et al. (U.S. Patent Publication Number 2016/0049267).
Regarding Claim 5:
Prineppi teaches the limitations of the preceding claim 1. Prineppi fails to teach a receiving a manual input from a user to cause the existing rocker switch to change state.
However, Bailey discloses receiving, by a manual rocker mounted over the tilt plate, manual input from a user of the remote-controlled switch cover assembly to cause the existing rocker switch to change state (Figs. 2-4, rocker light switch 102, existing rocker switch 114, and their related discussion; see, for example, paragraphs 0021-0022, 0024, 0026, etc. which disclose allowing for manual manipulation of the existing rocker switch 114 by a user); and causing a first portion of the manual rocker to depress the first portion of the manual rocker, causing the existing rocker switch to change state (Figs. 2-4, rocker light switch 102, existing rocker switch 114, and their related discussion; see, for example, paragraphs 0021-0022, 0024, 0026, etc. which disclose allowing for manual manipulation of the existing rocker switch 114 by a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prineppi to incorporate a manual input for control over the existing rocker switch, as taught within Bailey, to allow the existing rocker switch to be continually operated in a manual fashion, as well as in addition to in a remote fashion, thereby preventing inhibition of the existing rocker functionality.
Regarding Claim 7:
Prineppi teaches the limitations of the preceding claim 1. Prineppi fails to teach causing the wiper to move to a position substantially over a valley of the existing rocker switch.
However, Bailey et al. discloses after acting upon the first portion of the tilt plate, causing the wiper to move to a position substantially over a valley of the existing rocker switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0025, 0027, 0038-0040, 0047, etc. which discloses the transceiver will receive a wireless signal to actuate the rocker switch by driving wiper 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prineppi to move the wiper to a position over a valley of the existing rocker switch, as taught within Bailey, so as to position the wiper in a neutral position relative to the existing rocker switch thereby allowing for further manual or remote control over the existing rocker switch.
Regarding Claim 8:
Modified Prineppi teaches the limitations of the preceding claim 7. Modified Prineppi, in further view of Bailey, discloses wherein causing the wiper to move to a position substantially over a valley of the existing rocker switch comprises: determining when the wiper has moved to a maximum rotation after causing the wiper to act upon the first portion of the tilt plate (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining the wiper is returned to valley 112 by another limit switch or some other mechanism, as well as determining an end to the desired travel limitation of the wiper); in response to determining when the wiper has moved to the maximum rotation, causing the wiper to reverse direction; and determining when the wiper is in the position substantially over the valley of the existing rocker switch by generating an electrical signal by a contact switch when a deformity in a driver gear that rotates the wiper contacts the contact switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).
Regarding Claim 9:
Modified Prineppi teaches the limitations of the preceding claim 8. Modified Prineppi, in further view of Bailey, discloses wherein causing the wiper to move to a position substantially over a valley of the existing rocker switch comprises: determining when the wiper has moved to a maximum rotation after causing the wiper to act upon the first portion of the tilt plate (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining the wiper is returned to valley 112 by another limit switch or some other mechanism, as well as determining an end to the desired travel limitation of the wiper); in response to determining when the wiper has moved to the maximum rotation, causing the wiper to reverse direction; and determining when the wiper is in the position substantially over the valley of the existing rocker switch by generating an electrical signal by a contact switch when a deformity in a collar of the wiper contacts the contact switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).
Regarding Claim 10:
Modified Prineppi teaches the limitations of the preceding claim 7. Modified Prineppi, in further view of Bailey, discloses wherein causing the wiper to move to the position substantially over the valley of the existing rocker switch comprises: determining when the wiper is at a maximum rotation against the first portion of the first portion of the tilt plate by generating an electrical signal by a contact switch, the contact switch activated when a deformity of a driver gear of the wiper depresses the contact switch (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).
Regarding Claim 11:
Prineppi teaches the limitations of the preceding claim 1. Prineppi fails to teach in response to determining the existing rocker switch has changed state, transmitting a signal indicative thereof.
However, Bailey et al. discloses, determining that the existing rocker switch has changed state; and in response to determining that the existing rocker switch has changed state, transmitting a signal indicative thereof (Fig. 6, transceiver 604, processing circuit 600, and their related discussion; see, for example, paragraphs 0038-0040, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prineppi to transmit a signal indicative of existing rocker state information, as taught within Bailey, to provide necessary communication signals, and status information to a user.
Regarding Claim 12:
Prineppi teaches the limitations of the preceding claim 1. Prineppi fails to teach in response to determining that current is flowing through the existing rocker switch, transmitting a signal indicative thereof.
However, Bailey et al. discloses, determining whether current is flowing through the existing rocker switch; and in response to determining that current is flowing through the existing rocker switch, transmitting a signal indicative of the existing rocker switch changing state (Fig. 6, transceiver 604, processing circuit 600, and their related discussion; see, for example, paragraphs 0037-0040, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prineppi to transmit a signal indicative of existing rocker state information, as taught within Bailey, to provide necessary communication signals, and status information to a user.
Regarding Claim 13:
Prineppi teaches the limitations of the preceding claim 1. Prineppi fails to teach in response to determining a contact switch has changed state, transmitting a signal indicative thereof.
However, Bailey et al. discloses, determining that a contact switch has changed state in response to the tilt plate depressing the contact switch when the tilt plate causes the existing rocker switch to change state; and in response to determining that the contact switch has changed state, transmit a signal indicative of the existing rocker switch changing state (Fig. 6, transceiver 604, processing circuit 600, and their related discussion; see, for example, paragraphs 0038-0040, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prineppi to transmit a signal indicative of existing rocker state information, as taught within Bailey, to provide necessary communication signals, and status information to a user.
Regarding Claim 14:
Modified Prineppi teaches the limitations of the preceding claim 7. Modified Prineppi, in further view of Bailey, discloses determining when the wiper has moved to the position substantially over the valley; and in response to determining that the wiper has moved to the position substantially over the valley, stop the wiper from rotating (Figs. 2 and 6, transceiver 604, wiper 112, crease 122, rocker switch 105, standard rocker light switch 102 for contacting existing rocker switch 114 via a lower extension 128 and an upper extension 130, and their related discussion; see, for example, paragraphs 0024-0026, 0027, 0038-0040, 0047, etc. which disclose determining an end to the desired travel limitation of the wiper and driving the wiper in the reverse direction so as to return the wiper to the valley, with said determination of the wiper location within the valley being determined by another limit switch or some other mechanism).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (U.S. Patent Publication Number 2016/0049267) and in further view of Endres et al. (U.S. Patent Publication Number 2005/0016825).
Regarding Claim 6:
Bailey teaches the limitations of the preceding claim 5. Bailey fails to teach adjusting a relative position of the manual rocker to the tilt plate by adjusting a position of a threaded adjustment post extending through the first portion of the manual rocker and in contact with the first portion of the tilt plate.
However, Endres et al. discloses adjusting a relative position of the manual rocker to the tilt plate by adjusting a position of a threaded adjustment post extending through the first portion of the manual rocker and in contact with the first portion of the tilt plate (Fig. 4, alignment pins 118, screws 108, etc., and their related discussion; see, for example, paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bailey to adjust a position of the manual rocker by adjusting a position of a threaded adjustment post, as taught within Endres, to provide a way to mount and move the manual rocker to a desirable location. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prineppi (U.S. Patent Publication Number 2005/0194243) in view of Bailey et al. (U.S. Patent Publication Number 2016/0049267) and in further view of Endres et al. (U.S. Patent Publication Number 2005/0016825).
Regarding Claim 6:
Modified Prineppi teaches the limitations of the preceding claim 5. Modified Prineppi fails to teach adjusting a relative position of the manual rocker to the tilt plate by adjusting a position of a threaded adjustment post extending through the first portion of the manual rocker and in contact with the first portion of the tilt plate.
However, Endres et al. discloses adjusting a relative position of the manual rocker to the tilt plate by adjusting a position of a threaded adjustment post extending through the first portion of the manual rocker and in contact with the first portion of the tilt plate (Fig. 4, alignment pins 118, screws 108, etc., and their related discussion; see, for example, paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Prineppi to adjust a position of the manual rocker by adjusting a position of a threaded adjustment post, as taught within Endres, to provide a way to mount and move the manual rocker to a desirable location.
Conclusion
Prior art deemed relevant but not currently relied upon:
Finnegan et al. (U.S. Patent Publication Number 2016/0358719)































Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836